DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harpur et al. (US Pat. 8,892,008) in view of Wegman (US Pat. 5,699,842.)
Regarding claim 1, Harpur (fig. 1) discloses a print substance container 101 comprising: a container 110 to contain a print substance (i.e. toner) to be disposed inside of the container; and a first magnet 150 positioned around the container and extending along a length of the container (col. 5, lines 35-50.)
Harpur is silent in disclosing the magnet is in a form of a wire coil.
Wegman discloses a magnetic filling and mixing apparatus having a magnet 3 and can be in a form of a wire coil surrounding a container (i.e. magnetic coil, col. 8, lines 32-35.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to substitute Harpur’s magnet device with the magnet device of Wegman so as to have the magnet in a form of a magnetic coil.
Regarding claim 2, Harpur discloses ferromagnetic carrier beads (140) to transition the print substance disposed inside of the container (col. 6, lines 20-28.)
Regarding claim 3, Harpur discloses wherein the ferromagnetic carrier beads are comprised of metal, wherein the metal further comprises of steel, aluminum, iron, nickel, cobalt, or a combination thereof (i.e. iron, col. 5, lines 33-35.)
Regarding claims 4 and 5, Wegman discloses a second electromagnet (3, fig. 1A) adjacent to the container 4 and positioned substantially perpendicular to the first electromagnet 3 to facilitate movement of the print substance and wherein the first electromagnet and second electromagnet formed of wire coils control flow or concentration of ferromagnetic carrier beads inside and outside of the container (col. 8, line 58 thru col. 9, line 7.)
Regarding claims 6 and 7, Harpur discloses a print substance container 101 having a magnetic mixer (auger 115, col. 5, lines 59-62) to transition a print substance disposed inside the container.

Allowable Subject Matter
s 8-15 are allowed.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG X NGO/Primary Examiner, Art Unit 2852